United States Court of Appeals
                                                                        Fifth Circuit

                                                                     FILED
                  IN THE UNITED STATES COURT OF APPEALS            April 15, 2005
                          FOR THE FIFTH CIRCUIT
                          _____________________               Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-51247
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
ANTONIO ALVAREZ-ESCARCEGA
                   Defendant - Appellant


                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-509-ALL
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.



      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing is

GRANTED.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     IT     IS   FURTHER    ORDERED   that   the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief

until     fourteen   (14)   days   from   the   Court’s   denial    of   the

Appellee’s motion to vacate and remand is DENIED as unnecessary.